Exhibit 10.1 Fogo de Chão, Inc. 2015 Omnibus Incentive Plan NOTICE OF RESTRICTED STOCK AWARD 2015 Grant—Time Vesting You have been granted a restricted stock award (this “Award” or “Restricted Stock”) on the following terms and subject to the provisions of Attachment A and the Fogo de Chão, Inc. 2015 Omnibus Incentive Plan (the “Plan”).Unless defined in this award agreement (including Attachment A and Exhibit A therein, this “Agreement”), capitalized terms will have the meanings assigned to them in the Plan.In the event of a conflict among the provisions of the Plan, this Agreement and any descriptive materials provided to you, the provisions of the Plan will prevail. Participant: [Full Name] (the “Participant”) Grant Date: [•] (the “Grant Date”) Number of Shares: [•] Shares Vesting Schedule: Subject to Section 4 of Attachment A, the Restricted Stock shall vest [one-third] on each of the [first three] anniversaries of [the Grant Date] (each, a “Vesting Date”), in each case if the Participant does not experience a termination of Service at any time prior to the applicable Vesting Date.] Attachment A Fogo de Chão, Inc. 2015 Omnibus Incentive Plan Restricted Stock Award Agreement Section 1.Definitions.With respect to any Participant who is employed by the Company or one of its Affiliates pursuant to an effective written employment agreement, if any, between the Company and/or one of its Affiliates in which there is a definition of any capitalized term used in this Agreement, the definition in such employment agreement will be used, solely for such Participant and only for so long as such employment agreement remains effective.Otherwise, the capitalized terms used in this Agreement and not otherwise defined herein shall have the meanings set forth below. (a)“Cause” shall mean the Participant’s (i) misappropriation or theft of the Company’s or any of its Affiliate’s funds or property; (ii) indictment for, conviction of or entering of a plea of nolo contendere of any fraud, misappropriation, embezzlement or similar act, felony or crime involving dishonesty or moral turpitude; (iii) material breach of this Agreement or failure to perform any of the Participant’s material duties owed to the Company; or (iv) commission of any act involving willful malfeasance or gross negligence or the Participant’s failure to act involving material nonfeasance; provided, however, that, in the case of the above sub-clause (iii), termination of Service by the Company or the Company’s Affiliate, if applicable, shall not be for “Cause” unless (A)such breach is not capable of being cured, or (B)such Participant has first been given written notice of such breach by the Company or its Affiliate, as applicable, and if such breach is capable of being cured, such breach remains uncured for a period of ten (10) business days after such notice to the Participant, or, if cured, recurs within 180 days. (b)“Disability” shall mean (i)a permanent and total disability that entitles the Participant to disability income payments under any long-term disability plan or policy provided by the Company under which the Participant is covered, as such plan or policy is then in effect; or (ii)if such Participant is not covered under a long-term disability plan or policy provided by the Company at such time for whatever reason, then the term “Disability” means a “permanent and total disability” as defined in Section 22(e)(3) of the Code [that the Participant is unable to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment which can be expected to result in death or which has lasted, or can be expected to last, for a continuous period of not less than twelve (12) months, and, in this case, the existence of any such “Disability” will be certified by a physician acceptable to the Company. (c)“Good Reason” shall mean (i) a material diminution of the Participant’s base salary, (ii) a material diminution in the Participant’s authority, duties or responsibilities, or (iii) the Company or any other Affiliate requiring the Participant to be based at any office or location that is more than fifty (50) miles from the initial location of the Participant’s employment. A-1 Section 2.Grant of Restricted Stock Award.Subject to the terms and conditions of the Plan and this Agreement, the Company hereby grants to the Participant the number of Shares of Restricted Stock specified on the cover page of this Agreement on the terms set forth therein, as more fully described in this Attachment A.This Award is granted under the Plan, which is incorporated herein by reference and made a part of this Agreement.
